350 S.W.3d 47 (2011)
STATE of Missouri, Respondent,
v.
Thomas HARPER, Appellant.
No. ED 95611.
Missouri Court of Appeals, Eastern District, Division Four.
October 4, 2011.
Brocca L. Smith, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Thomas Harper ("Defendant") appeals from the trial court's judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of three counts of statutory rape, seven counts of statutory sodomy, five counts of child molestation, two counts of sexual misconduct involving a child, one count of incest, and two counts of victim tampering. Defendant contends that the trial court erred in denying his motion for judgment of acquittal on the two counts of victim tampering because the State presented insufficient evidence to support these convictions.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 30.25(b).